726 S.E.2d 835 (2012)
Terri GINSBERG
v.
BOARD OF GOVERNORS OF the UNIVERSITY OF NORTH CAROLINA.
No. 551P11.
Supreme Court of North Carolina.
June 13, 2012.
Rima N. Kapitan, for Ginsberg, Terri.
*836 Gary Govert, Special Deputy Attorney General, for Board of Governors of the University of NC.
Marty Rosenbluth, Executive Director, for Ginsberg, Terri.

ORDER
Upon consideration of the petition filed on the 20th of December 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."